

EXHIBIT 10.2


FORM OF RESTRICTED STOCK UNIT AGREEMENT
AGREEMENT, by and between XL Group plc, an Irish company (“the Company”), and
You (the “Grantee”) is effective as of February 28, 2013.
WHEREAS, the Grantee is an employee of the Company and/or any of its
subsidiaries (collectively called the “Company”); and
WHEREAS, the Company regards the Grantee as a valuable employee of the Company
and has determined it to be in the interest of the Company to grant to the
Grantee an award of Restricted Stock Units under the Company’s 1991 Performance
Incentive Program (the “Program”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee agree as follows:
(a)Grant of Restricted Stock Units.
The Company has granted to the Grantee an award (the “Award”) of Restricted
Stock Units (the “Restricted Stock Units”) on February 28, 2013 (the “Grant
Date”), subject and pursuant to all terms and conditions stated in this
Agreement and in the Program, which is incorporated by reference into this
Agreement and made a part hereof as though herein fully set forth. Any
capitalized terms used herein and not defined shall have the meanings given to
those terms in the 1991 Performance Incentive Program.
(b)    Vesting.
The Award will vest in three equal annual installments, beginning on the first
anniversary of the Grant Date ; provided, however, that the Award shall vest in
full upon the Death of the Grantee, the Termination of Employment Due to
Permanent Disability, or at a Change of Control (as defined in
subparagraphs (e)(i), (e)(ii) and (e)(v) below) and shall vest as set forth in
subparagraph (e)(iii) and paragraph (e)(iv) below in the event of termination of
the Grantee’s employment at Retirement or by the Company not for Cause,
respectively. The portion of the Award, if any, that is not vested immediately
following termination of the Grantee’s employment (or that is not scheduled to
vest under subparagraph (e)(iii) below following Retirement) shall be
immediately forfeited.
(c)    Distribution of Stock.
At the time the Award vests in accordance with paragraph (b) above, the Company
shall distribute to the Grantee a number of Ordinary Shares, US$0.01 par value
per share of the Company (the “Shares”) equal to the number of Restricted Stock

1



--------------------------------------------------------------------------------



Units which vested; provided, however, that, notwithstanding the foregoing, to
the extent the Restricted Stock Units become vested due to the Grantee’s
Retirement, the Ordinary Shares corresponding thereto will be distributed to the
Grantee at the earliest of the following: (i) at the times the Restricted Stock
Units would have otherwise vested under the regular vesting schedule set forth
in paragraph (b) above, (ii) upon the death of the Grantee, or (iii) upon a
Change of Control, except that, if the Restricted Stock Units are deferred
compensation for purposes of Section 409A of the Code, only if the event
constituting a Change of Control also constitutes a “change in control event”
(as defined in Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.
Prior to the Company’s delivery of the Shares, the Grantee shall pay to the
Company an amount of cash equal to the par value for each of such Shares
delivered.
(d)    Rights and Restrictions.
The Restricted Stock Units shall not be transferable other than pursuant to will
or the laws of descent and distribution. Prior to vesting of the Restricted
Stock Units and delivery of the Shares to the Grantee, the Grantee shall not
have any rights and privileges of a shareholder as to the Shares subject to the
Award. Specifically, the Grantee shall not, except as set forth in paragraph (f)
below, have the right to receive dividends or the right to vote such Shares
prior to vesting of the Award and delivery of the Shares.
(e)    Special Termination Provisions.
(i)    Death of Grantee. In the event the Grantee dies while in the employment
of the Company, the Award shall vest in full immediately.
(ii)    Termination of Employment Due to Permanent Disability. In the event the
Grantee’s employment with the Company is terminated by the Company by reason of
the Grantee’s Permanent Disability, the Award shall vest in full immediately.
For purposes hereof, “Permanent Disability” means those circumstances under
which the Grantee has been unable to perform his duties and responsibilities
with the Company for at least 60 continuous days because of physical, mental or
emotional incapacity resulting from injury, sickness or disease, and will be
unable to continue to perform his or her duties and responsibilities for a total
of six (6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury, sickness or disease; provided,
however, that with respect to any Grantee who has entered into an employment
agreement with the Company, the term of which has not expired at the time a
determination concerning Permanent Disability is to be made, Permanent
Disability shall have the meaning attributed in such employment agreement.
(iii)    Termination of Employment Due to Retirement. In the event the Grantee’s
employment with the Company is terminated due to his or her Retirement, the
Award will continue to vest in accordance with the regular vesting schedule set
forth in paragraph (b) above as if the Grantee’s employment had not terminated.
For purposes

2



--------------------------------------------------------------------------------



hereof “Retirement” shall mean the termination of employment by the Grantee if
(i) such termination of employment occurs after (x) the Grantee has reached age
55, (y) the sum of the Grantee’s age and full years of continuous service with
the Company equals or exceeds 65, and (z) the Grantee has a minimum of 5 years
of service with the Company, and (ii) a determination has been made by the
Committee, in its sole discretion, that it is appropriate under the
circumstances (taking into account, without limitation, the intention of the
Grantee with respect to future employment) for the Restricted Stock Units to
continue to vest as described above.
(iv)    Involuntary Termination of Employment. In the event the Grantee’s
employment with the Company is terminated by the Company not for Cause (as
defined below), the Restricted Stock Units will vest immediately with respect to
the number of Shares, if any, that would have vested in accordance with the
regular vesting schedule set forth in paragraph (b) above as if the Grantee’s
employment had continued for an additional twelve (12) months. Any remaining
unvested portion of the Restricted Stock Units will be immediately forfeited.
“Cause” shall mean (i) conviction of the Grantee of a felony involving moral
turpitude or dishonesty; (ii) the Grantee, in carrying out his or her duties for
the Company, has been guilty of (A) gross neglect or (B) willful misconduct;
provided, however, that any act or failure to act by the Grantee shall not
constitute Cause for this purpose if such act or failure to act was committed,
or omitted, by the Grantee in good faith and in a manner reasonably believed to
be in the overall best interests of the Company; (iii) the Grantee’s continued
willful refusal to obey any appropriate policy or requirement duly adopted by
the Company and the continuance of such refusal after receipt of notice; or
(iv) Grantee’s sustained failure to perform the essential duties of Grantee’s
role after receipt of notice. The determination of whether the Grantee acted in
good faith and that he or she reasonably believed his or her action to be in the
Company’s overall best interest will be in the reasonable judgment of the
General Counsel of the Company or, if the General Counsel shall have an actual
or potential conflict of interest, the Committee.
(v)    Change of Control. In the event there is a Change of Control of the
Company (as defined in the Program), the Award shall vest in full immediately.
(f)    Dividend Equivalents.
As of each date on which a cash dividend is paid on Shares, the number of
Restricted Stock Units subject to this Award shall be increased by that number
of Restricted Stock Units (including fractional units) determined by
(i): multiplying the amount of such dividend (per Share) by the number of unpaid
Restricted Stock Units subject to this Award immediately before the payment of
the dividend; and (ii) dividing the total so determined by the Fair Market Value
of a Share on the date of payment of such cash dividend. Such additional
Restricted Stock Units shall have the same terms and conditions, including,
without limitation, vesting and distribution terms and conditions, as the
Restricted Stock Units in respect of which they were awarded.

3



--------------------------------------------------------------------------------



(g)    Status of Shares.
Upon issuance, the Shares shall rank equally in all respects with the other
outstanding Shares and shall be fully paid.
(h)    Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of the Company whether by way of capitalization of profits or
reserves, capital distribution, rights issue, consolidation or sub-division of
Shares, the conversion of one class of share to another or reduction of capital
or otherwise the number of Shares subject to this Award shall be proportionately
adjusted by the Board on an equitable basis.
(i)    Obligations as to Capital.
The Company agrees that it will at all times maintain authorized and unissued
share capital sufficient to fulfill all of its obligations under this Agreement.
(j)    Withholding.
The Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable income tax withholding requirements or social
security or similar withholding requirements arising out of the Award. The
Company may withhold or sell such number of Shares, to which the Grantee would
otherwise be entitled, as is appropriate in the opinion of the Company to meet
any responsibility for the withholding of taxes, social payments or other
amounts under applicable law.
(k)    Transfer Restrictions.
Grantee shall comply with the Company’s stock ownership guidelines as in effect
from time to time.
(l)    References.
References herein to rights and obligations of the Grantee shall apply, where
appropriate, to the estate or personal representative of the Grantee without
regard to whether specific reference to them is contained in a particular
provision of this Agreement.

4



--------------------------------------------------------------------------------



(m)    Notice.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
If to the Company:
By Post:
XL Group plc
1 Hatch Street Upper
Dublin 2
Ireland
Attn.: General Counsel
If to the Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at the Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which the Grantee may specify in a notice
delivered to the Company in the manner set forth herein.
(n)    Section 409A.
It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an amendment of the Agreement is necessary in
order for it to comply with Section 409A or Section 457A of the Code (and not
result in tax or penalties under such Sections), the Company may modify the
Agreement in good faith in a manner that preserves the original intent of the
parties to the extent reasonably possible. Notwithstanding any provision to the
contrary in this Agreement, if Grantee is deemed on the date of his or her
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is considered deferred compensation under Section 409A payable on account
of a “separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be

5



--------------------------------------------------------------------------------



made on the date that is the earlier of (i) the expiration of the six (6)-month
period measured from the date of Grantee’s “separation from service,” or (ii)
the date of Grantee’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this paragraph (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Grantee in a lump sum and any remaining
payments due under this Agreement shall be paid in accordance with the normal
payment dates specified for them herein. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts upon or following a termination of
employment that are considered deferred compensation under Section 409A,
references to Grantee’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Grantee’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.
(o)    Clawback Policy.
Notwithstanding any term of these Restricted Stock Units to the contrary, the
Company reserves the right to cancel these Restricted Stock Units or require the
return of Shares received under these Restricted Stock Units (or the cash value
of the Shares, as determined by the Board in its sole discretion) to the extent
provided under, and in accordance with, the Company's Clawback Policy as in
effect from time to time, which Policy is incorporated into this Agreement by
reference. As a condition to the grant of these Restricted Stock Units, the
Grantee agrees that he or she will be subject to, and comply with the terms of,
the Company's Clawback Policy as in effect from time to time as it applies to
any compensation, including equity awards, bonus and other incentive awards.
(p)    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.



6

